Citation Nr: 1547995	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958.
These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

This case was initially before the Board in August 2013, when the Board remanded the Veteran's service connection claims for a left knee disability and a left eye disability for further development.  In January 2014, the Board issued a decision in which it denied the Veteran's claims of entitlement to service connection for a left knee disability, a left eye disability, and tinnitus. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In an October 2014 Order, the Court granted an October 2014 Joint Motion for Partial Remand (JMR) (the decision regarding service connection for tinnitus was not disturbed) and remanded the case to the Board for action consistent with the terms of that JMR.  The Veteran's claims were remanded for further development in March 2015.  A supplemental statement of the case was issued in May 2015 and the case is once again before the Board. 

The Board notes that additional evidence has been associated with the claims file following the issuance of the May 2015 Supplemental Statement of the Case.  However, in a May 2015 Appellate Brief Presentation the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  Left knee osteoarthritis was not shown during active duty, was not diagnosed until many years post-service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's left knee disability and his active service. 

2.  The competent and credible evidence fails to establish an etiological relationship between the Veteran's left eye disability and his active service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records from the Veteran's service have not been located.  The Veteran asserts that his eye was injured in service by a grenade explosion.  He asserts that his left knee was injured when a barbed wire extending from a passing truck pressed against his knee cap during service.  Post-service treatment records do not reflect a diagnosis of eye problems until 2004 and of left knee issues until October 2006, despite treatment for other disabilities prior to this date.  As noted above, the Veteran was discharged from service in 1958.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2015).  A detailed review of post-service medical evidence provides particularly negative evidence against these claims.

Recent records reflect diagnoses of left knee osteoarthritis.  See May 2015 VA examination.  With respect to his left eye, the Veteran has been diagnosed with ectropion, age related macular degeneration, and cataracts.  See May 2015 VA examination   

With respect to the Veteran's osteoarthritis of the left knee, the Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, records do not reflect problems related to his knee until 2006.   

In this regard, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for several decades following service.  

This long period without problems weighs against the claim.

In this regard, it is important for the Veteran to understand that the post-service medical records provide particularly negative evidence against this claim.    Significantly, the Veteran has not provided any explanation as to why he delayed seeking treatment for his left knee for several decades following service separation, while being treated for other problems.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of left knee osteoarthritis since service lack accuracy and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

The Board has also considered the Veteran's statements regarding continuity of symptoms of his left eye since service.  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's left eye diagnoses are not listed under 3.309(a), continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of left knee osteoarthritis is not consistent with the evidence, and the Veteran's alleged clinical history regarding onset and continuity of left eye problems are not relevant, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that his left eye or left knee disabilities the Veteran has today are connected to service.  Again, the service and post-service evidence provide particularly negative evidence against these claims. 

Medical opinions were obtained with respect to these claims.  

With respect to the Veteran's left knee disability, he underwent a May 2015 VA examination.  He was diagnosed with left knee joint osteoarthritis.  The Veteran reported that he had had a laceration to his left knee in 1958 and that he had chronic knee pain and now has arthritis.  The VA examiner opined that there were no residuals found of a laceration and that the Veteran now had arthritis of the left knee which was more likely than not caused by natural age progression.

The Veteran additionally underwent a May 2015 VA eye examination. He was diagnosed with ectropion, age-related macular degeneration, and cataracts.  The Veteran reported that he had been injured by a grenade in 1957 when metallic foreign bodies entered his eye.  The VA examiner noted that the Veteran had undergone cataract surgery in both eyes in 2005, had bilateral macular degeneration and ectropion of the left eye greater than in the right eye with a punctal plug in his left eye.  The VA examiner noted that the Veteran had not been seen by the VA optometry since 2008.  The VA examiner opined that the Veteran's ectropion was more likely secondary to aging changes than to the previous injury to the left eye (which she noted was not mentioned until 2007, even though he was first examined in 2004).  She additionally opined that the Veteran's cataract was more likely secondary to aging changes than to the previous injury to the left eye and that the Veteran's age-related macular degeneration was secondary to aging changes and not to a previous injury to the left eye.

There are no contradictory opinions of record.

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his left knee and left eye disabilities, and a great deal of evidence against these claims, some coming from the Veteran's own prior statements.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his left knee and left eye disabilities, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In any event, the probative value of the Veteran's contentions is outweighed by the May 2015 VA opinions. 

To the extent that the Veteran has a refractive error of the left eye, the Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits. See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992). While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case. In short, there is no evidence of record to reflect any aggravation of a vision disorder, and no such theory has been put forth by the Veteran or his representative.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in January 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The VA medical records and private records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Board notes that the Veteran's service treatment records have been deemed missing.  A November2008 Formal Finding was made which determined that the Veteran's service treatment records were unavailable.  The RO listed the dates of request to the appropriate federal department for records.   It was noted that all efforts to obtain the needed military information had been exhausted and further attempts would be futile. 

Information in the claims file reflects that the Veteran was informed in a July 2008 letter of the unavailability of his service treatment records and requested that he submit any service treatment records in his possession.  As such, the Board finds that the RO has satisfied its duty to assist in obtaining the Veteran's in-service treatment records to the extent possible under the circumstances.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis above has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Next, the Veteran was afforded VA examinations and opinions in May 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions together are more than adequate as they are based on a full reading of the Veteran's claims file.  The VA examiners considered all of the pertinent evidence of record, to include his personal statements and history, and provided sufficient rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his service connection claims have been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in March 2015.  All the remand actions were accomplished, and the Board finds that there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left knee disability is denied.

Service connection for a left eye disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


